Name: Council Regulation (EEC) No 502/86 of 25 February 1986 laying down detailed rules for quantitative restrictions on the import into Portugal of certain agricultural products from the Canary Islands
 Type: Regulation
 Subject Matter: Europe;  international trade;  plant product;  trade;  agricultural activity
 Date Published: nan

 1.3.86 Official Journal of the European Communities No L 54/49 COUNCIL REGULATION (EEC) No 502/86 of 25 February 1986 laying down detailed rules for quantitative restrictions on the import into Portugal of certain agricultural products from the Canary Islands Article 2 1 . The quota fixed for a product from the Canary Islands may not exceed the quota fixed for the same product from the Community. 2 . Should the Portuguese Republic authorize the import of a product from the Canary Islands in quantities greater than those fixed under the quota, the quota applicable to imports of the same product from the Community shall be increased by a quantity not less than that by which the quota for imports from the Canary Islands has been exceeded . Article 3 1 . Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 1035/72 of the Council of 18 May 1972 on the common organi ­ zation of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3768 / 85 (2), or in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 234/68 of the Council of 27 February 1968 on the establishment of a common organization of the market in live trees and other plants , bulbs , roots and the like , cut flowers and ornamental foliage (3), as last amended by Regulation (EEC) No 3768 / 85 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 9 of Protocol 2 attached thereto, Having regard to the proposal from the Commission, Whereas under Protocol 2 the Community is to apply to its trade in agricultural products with the Canary Islands the general arrangements which it applies to its external trade ; Whereas the Act of Accession authorizes the Portuguese Republic temporarily to maintain quantitative restrictions on the import of certain agricultural products from third countries ; Whereas that Member State should be authorized to maintain restrictions on imports , from the Canary Islands , of certain agricultural products which these islands export in substantial quantities , HAS ADOPTED THIS REGULATION : Article 1 1 . The Portuguese Republic may maintain quantitative restrictions on the import from the Canary Islands of :  the products specified in the Annex under (a), until 31 December 1992,  the products specified in the Annex under (b), until 31 December 1995 . 2 . The quantitative restrictions shall consist of annual quotas opened without discrimination between economic operators . 3 . The initial quota for each product in 1986 shall be between 0,1 % and 0,5 % of average Portuguese production, expressed in terms of volume, over the last three years before accession on which statistics are available . 4 . The minimum rate of increase in the quotas shall be fixed in accordance with the procedure referred to in Article 3 . The rate may be differentiated according to the products concerned . In particular, account shall be taken of trade patterns . 2 . The detailed rules for the application of this Regu ­ lation shall , in particular : (a) fix the initial quota for each product ; (b) specify the communication to be forwarded to the Commission by the Portuguese Republic . Article 4 This Regulation shall enter into force on 1 March 1986 . 5 . From 1 March to 31 December 1986 the quota applicable shall be equal to the initial quota , less one ­ sixth . (') OJ No L 118 , 20 . 5 . 1972 , p . 1 . ( 2 ) OJ No L 362 , 31 . 12 . 1985 , p . 8 . O OJ No L 55 , 2 . 3 . 1968 , p . 1 . No L 54/50 Official Journal of the European Communities 1.3.86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS 1 . 3 . 86 Official Journal of the European Communities No L 54/51 ANNEX CCT heading No Description ( a) 06.02 Other live plants , including trees , shrubs , bushes , roots , cuttings and slips : ex D. Other :  Rose bushes  Ornamental plants 06.03 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes , fresh, dried , dyed , bleached , impregnated or otherwise prepared : A. fresh : ex I. From 1 June to 31 October :  Roses  Carnations ex II . From 1 November to 31 May :  Roses  Carnations (b) 07.01 ex H. Onions , shallots and garlic :  Onions , from 1 August to 30 November M. Tomatoes : ex I. From 1 November to 14 May :  From 1 December to 1 4 May ex II . From 15 May to 31 October :  From 15 May to 31 May